     Case 4:20-cv-01367-P Document 6 Filed 01/06/21              Page 1 of 3 PageID 36



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

RAMON L. JIMENEZ,                           §
          Petitioner,                       §
                                            §
v.                                          §       Civil Action No. 4:20-CV-1367-P
                                            §
ERIC D. WILSON, Warden,                     §
FMC-Fort Worth,                             §
           Respondent.                      §

                               OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus under 28 U.S.C. § 2241 and

supporting brief filed by Petitioner, Ramon L. Jimenez, against Eric D. Wilson, warden of

FMC-Fort Worth, Respondent. After having considered the petition and relief sought by

Petitioner, the Court has concluded that the petition should be summarily dismissed for

failure to state a claim in part and for lack of subject matter jurisdiction in part.

I. BACKGROUND

       Petitioner asserts that he is confined as a “parole violater,” having accepted “a plea

offer of 8 months or less.” Pet. 1, ECF No. 1.1 In this petition, he claims that he was not given

copies of documents pertaining to his appeal rights following the parole revocation

proceedings and that he is currently being forced to endure unconstitutional conditions of

confinement at FMC-Fort Worth, in violation of the Eighth Amendment, most notably that

he continues to be confined in an administrative segregation unit; that he has been denied

access to the telephone and law library; that there is no seat or table in his cell to eat his


       1
        The pagination in the ECF header is used.
    Case 4:20-cv-01367-P Document 6 Filed 01/06/21                Page 2 of 3 PageID 37



meals on; that there is only one fingernail clipper for 80 to 100 inmates; and that he has had

no hair cut. Pet’r’s Br. 1-9, ECF No. 2.

II. DISCUSSION

       Title 28, United State Code, § 2243 authorizes a district court to summarily dismiss

a frivolous habeas-corpus petition prior to any answer or other pleading by the government.2

Therefore, no service has issued upon Respondent.

       As to Petitioner’s first claim, Petitioner fails to allege sufficient facts to state a claim

for deprivation of a constitutional right. In an apparent attempt to implicate a due-process

claim, Petitioner asserts the following (all spelling, grammatical, and/or punctuation errors

are in the original):

       On or around 10-21-2020 I was afforded a preliminary hearing, the hearing
       officer offerd 8 months or less I accepted the plea offered and I have not heard
       from them since.

       After 5 days from the parole hearing, I decided to want appeal the plea offer
       and go with the full revocation hearing and provide them with medical recrds
       of my wife’s condition on cancer in the hope that they will consider releasing
       me sooner. However, Ms. Smith case management COO. clearly deprived me
       of all my appeal rights when she clearly ignored the hearing officer when he
       made a clear statment to her: All those copies are for him to keep in case he
       decides to appeal later on.


       2
        Section 2243, governing applications for writ of habeas corpus, provides:

              A Court, justice or judge entertaining an application for a writ of habeas
       corpus shall forthwith award the writ or issue an order directing the respondent
       to show cause why the writ should not be granted, unless it appears from the
       application that the applicant or person detained is not entitled thereto.

28 U.S.C. § 2243 (emphasis added).

                                                2
    Case 4:20-cv-01367-P Document 6 Filed 01/06/21               Page 3 of 3 PageID 38



Pet’r’s Br. 3-4, ECF No. 2. According to Petitioner, he was never given the copies, thereby

depriving him of his right to appeal. Id. at 4-6. However, Petitioner fails to allege sufficient

facts to establish a claim for relief. Therefore, without more information, the Court will not

consider the claim at this time.

       As to Petitioner’s second claim, a civil-rights complaint, not a § 2241 habeas petition,

is the proper procedural vehicle for challenging unconstitutional conditions of a prisoner’s

confinement. Carson v. Johnson, 112 F.3d 818, 820 (5th Cir. 1997); Cook v. Texas Dep’t of

Criminal Justice Transitional Planning Dep’t, 37 F.3d 166, 168 (5th Cir. 1994). Therefore,

Petitioner’s conditions-of-confinement claims should be brought in a civil-rights action.

III. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DISMISSED without prejudice for failure to state a claim for relief

as to his first claim and dismissed with prejudice for lack of subject matter jurisdiction as to

his second claim. A certificate of appealability is DENIED.

       SO ORDERED on this 6th day of January, 2021.




                                      Mark T. Pittman
                                      UNITED STATES DISTRICT JUDGE




                                               3
